94 S.E.2d 819 (1956)
244 N.C. 698
Doris Marsh PACE
v.
B. Harrison PACE.
No. 392.
Supreme Court of North Carolina.
October 31, 1956.
*820 Leake & Phillips, Winston-Salem, for defendant appellant.
Robert L. Styers, Winston-Salem, for plaintiff appellee.
PER CURIAM.
At the threshold of this appeal it is noted that the pleadings are not contained in the record filed in this Court. Pleadings are a necessary part of the record proper upon appealRule 19, Section 1, of the Rules of Practice in the Supreme Court, 221 N.C. 544, at page 553. And Rule 20 of Rules of Practice provides that "Memoranda of pleadings will not be received or recognized in the Supreme Court as pleadings, even by consent". Failure to send up necessary parts of the record proper has uniformly resulted in dismissal of the appeal. See among others State v. *821 Ravensford Lumber Co., 207 N.C. 47, 175 S.E. 713, and cases cited. See also Shepard's North Carolina Citations, headnote 1, of State v. Ravensford Lumber Co., supra, including Griffin v. Barnes, 242 N.C. 306, 87 S.E.2d 560.
Nevertheless, in the light of the public policy of this State that a father shall provide necessary support for his minor children, a "duty he may not shirk, contract away, or transfer to another", Ritchie v. White, 225 N.C. 450, 35 S.E.2d 414, 415, error in the order of 4 August, 1956, is not made to appear.
Appeal dismissed.
JOHNSON, J., not sitting.